DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        HENRY D. FRIEDMAN,
                            Appellant,

                                    v.

       FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
                        Appellee.

                              No. 4D19-1520

                          [November 27, 2019]

   Appeal from the State of Florida, Department of Children and Families,
Office of Appeal Hearings, L.T. Case No. 1391892691, Appeal No. 19F-
00743.

   Henry D. Friedman, Jupiter, pro se.

   Marjorie S. Desporte, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.